UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [X] Preliminary Proxy Statement [_] CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (as permitted by Rule 14a-6(e)(2)) [_] Definitive Proxy Statement [_] Definitive Additional Materials [_] Soliciting Material Pursuant to Section 240.14a-12 Taiwan Greater China Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: c/o Nanking Road Capital Management, LLC 111 Gillett StreetHartford, CT 06105 Telephone: 1-800-343-9567 April [ ] 2011 Dear Shareholders: You are cordially invited to attend the 2010 Annual Meeting of Shareholders (the Meeting) of the Taiwan Greater China Fund (the Trust), which will be held at the offices of Clifford Chance US LLP, 31 West 52nd Street, New York, New York 10019, on Friday, May 27, 2011 at 9:30 a.m., Eastern time. A formal notice and a proxy statement regarding the Meeting, a proxy card for your vote at the Meeting and a postage prepaid envelope in which to return your proxy are enclosed. Holders of shares of the Trust (Shareholders) who plan on attending the Meeting will be required to present valid identification in order to gain admission. At the Meeting, Shareholders will: (i) Elect three trustees of the Trust (Trustees), one to serve for a term expiring on the date of the 2012 Annual Meeting of Shareholders or the special meeting held in lieu thereof and two to serve for a term expiring on the date of the 2013 Annual Meeting of Shareholders or the special meeting held in lieu thereof; (ii) Consider the following open-ending proposals: a. Whether to approve the conversion of the Trust from a closed-end investment company into an open-end investment company; b. Whether to approve an investment advisory agreement with CCM Partners; c. Whether to approve an investment sub-advisory agreement with Nikko Asset Management Co. Ltd.; d. Whether to approve an amendment to the Trusts Amended and Restated Declaration of Trust (the Declaration of Trust) eliminating the staggered nature of the Trusts board of trustees (the Board of Trustees or the Board); e. Whether to approve an amendment to the Declaration of Trust to allow for the Trust to have multiple funds; f. Whether to approve an amendment to the Declaration of Trust to allow for the Trust to make in-kind redemptions; g. Whether to approve an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trusts investments from the Republic of China (commonly referred to as Taiwan) to the Greater China region (this includes: Taiwan, Hong Kong, Singapore and the Peoples Republic of China (the PRC)); h. Whether to approve an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the Republic of China to the Greater China region; and i. Whether to approve an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust; and (iii) Transact such other business as may properly come before the Meeting or at any adjournment thereof. The Board of Trustees recommends that you vote for (i) the nominees for Trustee named in the accompanying proxy statement; (ii) the approval of the conversion of the Trust from a closed-end investment company into an open-end investment company; (iii) the approval of the investment advisory agreement with CCM Partners; (iv) the approval of the investment sub-advisory agreement with Nikko Asset Management Co. Ltd.; (v) the approval of an amendment to the Declaration of Trust eliminating the staggered nature of the Board of Trustees; (vi) the approval an amendment to the Declaration of Trust to allow for the Trust to have multiple funds; (vii) the approval of an amendment to the Declaration of Trust to allow for the Trust to make in-kind redemptions; (viii) the approval of an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trusts investments from the Republic of China (the ROC) to the Greater China region; (ix) the approval of an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the ROC to the Greater China region; and (x) the approval of an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust. Whether or not you plan to attend the Meeting in person, it is important that your shares be represented and voted. After reading the enclosed notice and proxy statement, please complete, date, sign and return the enclosed proxy card at your earliest convenience. Your return of the proxy card will not prevent you from voting in person at the Meeting should you later decide to do so. If you are a beneficial owner holding shares through a broker-dealer or other nominee, please note that, under the rules of the New York Stock Exchange, broker-dealers or other nominees may either use their discretion to vote your shares on the proposal described in paragraph (i) above without your instructions, or leave your shares unvoted and will be unable to vote on any of the open-ending proposals unless they receive instructions from you. Accordingly, the Board of Trustees urges all beneficial owners of shares who are not also record owners of such shares to contact the institutions through which their shares are held and give appropriate instructions, if necessary, to vote their shares. The Trust will also be pleased to cooperate with any appropriate arrangement pursuant to which beneficial owners desiring to attend the Meeting may be identified as such and admitted to the Meeting as Shareholders. Time will be provided during the Meeting for discussion, and Shareholders present at the Meeting will have an opportunity to ask questions about matters of interest to them. Respectfully, Frederick C. Copeland, Jr.Chairman of the Board of Trustees Important matters will be considered at the Meeting. Accordingly, all Shareholders, regardless of the size of their holdings, are urged to sign and mail the enclosed proxy card in the enclosed envelope, or to give appropriate instructions to persons holding shares of record on their behalf, promptly. IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSALS Please read the full text of the enclosed proxy. Below is a brief overview of the proposals to be voted upon. Your vote is important. If you have any questions regarding the proposals, please call [ ] at [phone number]. WHAT PROPOSALS ARE SHAREHOLDERS BEING ASKED TO VOTE ON? Shareholders are being asked to vote on proposals to (i) the election of three Trustees under Proposal 1, (ii) the approval of the conversion of the Trust from a closed-end investment company into an open-end investment company under Proposal 2(a), (iii) the approval of the investment advisory agreement with CCM Partners under Proposal 2(b), (iv) the approval of the investment sub-advisory agreement with Nikko Asset Management Co. Ltd. under Proposal 2(c), (v) the approval of an amendment to the Declaration of Trust eliminating the staggered nature of the Board of Trustees under Proposal 2(d), (vi) the approval of an amendment to the Declaration of Trust to allow the Trust to have multiple funds under Proposal 2(e); (vii) the approval of an amendment to the Declaration of Trust to allow for the Trust to make in-kind redemptions under Proposal 2(f); (viii) the approval of an amendment to the investment objective of the Trust to expand the primary geographic focus of Trusts investments from the ROC to the Greater China region under Proposal 2(g); (ix) the approval of an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the ROC to the Greater China region under Proposal 2(h); and (x) the approval of an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust under Proposal 2(i). Each year, Shareholders are asked to approve the first proposal. Proposals 2(a) through 2(i) are discussed further below. The Board may choose not to implement Proposals 2(b) through 2(i) if certain of the Proposals are not approved by Shareholders. WHY OPEN-END THE TRUST? As a closed-end fund, the Trusts shares have traded at a persistent discount to their net asset value. To address this problem, in November of 2004 the Trustees authorized the Trust to repurchase up to 10% of the Trusts outstanding shares. Those repurchases did not reduce the Trusts discount by a significant amount or for any appreciable period of time. Converting the Trust into an open-end fund will eliminate the discount and give Shareholders the ability to realize the value of their shares by redeeming them from the Trust at net asset value (subject to a redemption fee of 2% for the first year following the Trusts conversion to an open-end fund becoming effective, as described below). WHAT WILL BE THE NAME OF THE TRUST BE IF THE OPEN-ENDING PROPOSALS ARE APPROVED? [ ]. WHEN WILL THE OPEN-ENDING BECOME EFFECTIVE AND SHARES REDEEMABLE? The Meeting is scheduled to take place on May 27, 2011. If approved, the open-ending will be pursued as expeditiously as is reasonably practicable by the Trust, and is not anticipated to become effective any later than [ ] , 2011, with Shares being redeemable at that time; however, the open-ending could be delayed if arrangements with a transfer agent for redemption of the Shares are not completed by that date or if the Board determines that such a delay is prudent for other reasons. WHY IS IT PROPOSED TO CHANGE THE INVESTMENT OBJECTIVE AND POLICIES OF THE TRUST? The investment objective of the Trust will be amended to expand the primary geographic focus of the Trusts investments from the ROC (commonly referred to as Taiwan) to the Greater China region (this includes: Taiwan, Hong Kong, Singapore and the PRC). Additionally, the investment policies of the Trust will be amended. The change to the investment policies of the Trust includes: (i) a revision to the requirement that under normal circumstances at least 80% of the Trusts net assets must be invested in investments that are economically tied to the ROC, to a requirement that under normal circumstances at least 80% of the Trusts net assets must be invested in investments that are economically tied to the Greater China region; (ii) removal of the Trusts prohibition on the shorting selling of securities, writing put and call options or engaging in purchases of securities on margin; buying or selling commodities or commodity contracts (including futures contracts on a contract market or other futures market); (iii) removal of the Trusts prohibition on investing in equity securities that are not listed and traded on the Taiwan Stock Exchange (TSE); and (iv) removal of the Trusts prohibition on effecting any securities transaction with another trust fund under the Trusts former investment advisers management. WHY ARE CCM PARTNERS AND NIKKO ASSET MANAGEMENT CO. LTD. PROPOSED TO BE THE TRUSTS INVESTMENT ADVISER AND INVESTMENT SUB-ADVISER, RESPECTIVELY? The Board has determined, after reviewing the proposals of several candidates, that it is in the best interests of the Trust to retain RFS Partners (the Distributor) to provide distribution services to the Trust and, in that connection, also to retain CCM Partners, an affiliate of the Distributor, as the Trusts investment adviser. The Board has selected the Distributor and CCM Partners because it believes that the Distributor and CCM Partners provide a package of distribution, investment advisory and administrative services that are best suited to the Trust. In particular, the Distributor appears to have a network of relationships with open-end fund sellers that would be effective in selling the Shares, while CCM Partners appears to be capable of providing appropriate investment advisory and administrative assistance. Also, to assist in providing investment advisory services to the Trust, CCM Partners has proposed retaining Nikko Asset Management Co. Ltd. (Nikko Asset Management) as a sub-adviser to the Trust. The Board has determined that Nikko Asset Management has a demonstrated capability to manage assets invested in the Chinese securities markets, including Taiwan, and as sub-adviser to the Trust is prepared to devote a research analyst and an experienced portfolio manager and to manage the Trust and assist in marketing the Shares. WHAT FEES WILL BE ASSOCIATED WITH TRUST OPERATING AS AN OPEN-END FUND? Open-end funds are generally more expensive to operate and administer than closed-end funds, due in part to higher transfer agency and custodian expenses associated with shareholders ability to redeem their shares from the fund; however, CCM Partners believes that it may be able to operate the Trust in such a manner that the expense ratio of the Trust following its open-ending may be comparable to the Trusts current expense ratio. As such, CCM Partners has voluntarily agreed to reimburse the Trust if, and to the extent that, total operating expenses exceed 1.75% of the average net assets of the Trust for a period of not less than one year following the conversion of the Trust to an open end fund becoming effective; provided, however, that the Trust and not CCM Partners will be responsible for extraordinary expenses incurred during the first year, if, and to the extent that, such expenses cause the expense ratio to exceed 1.75%. Subject to Proposal 2(b) being approved by Shareholders and implemented by the Board, CCM Partners has also agreed to voluntarily reimburse the Trust for certain transaction costs incurred in obtaining Shareholder approval of Proposal 2(a) and effecting the conversion of the Trust to an open-end fund up to $100,000, with a portion of such payment possibly coming in the form of non-financial contributions, the value of which will be agreed to by the Board prior to such expenses being incurred. WHY WILL THERE BE A REDEMPTION FEE OF 2% ON CURRENT SHAREHOLDERS FOR THE FIRST YEAR FOLLOWING THE CONVERSION OF THE TRUST TO AN OPEN END FUND? After closed-end funds convert to open-end funds they typically experience high levels of redemptions. The redemption fee is designed to protect long-term investors by offsetting the transaction costs that will be incurred by the Trust if it experiences a large number of redemptions. These redemption fees will be payable entirely to the Trust and will not directly benefit CCM Partners, the proposed investment adviser. WILL THE TRUSTS SHARE REPURCHASE PROGRAM CONTINUE FOLLOWING THE OPEN-ENDING OF THE TRUST? If approved, the proposed open-ending will eliminate any need for the share repurchase program because Shareholders will be able to redeem their shares at net asset value once the conversion to an open-end fund has become effective. HAS THE BOARD OF TRUSTEES APPROVED EACH OF THE OPEN-ENDING PROPOSALS? Yes. The Board of Trustees has unanimously approved each of the open-ending proposals and recommends that you vote for Proposals 2(a), 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h) and 2(i). WHAT HAPPENS IF THE PROPOSAL TO OPEN-END THE TRUST (PROPOSAL 2(A)) IS NOT APPROVED? If the proposal to open-end the Trust is not approved by Shareholders, the Board of Trustees may consider other options, including hiring additional consultants to determine what alternatives are available to the Trust in order to meet the interests of the Trust, which may include, but are not limited to, re-submitting matters to a Shareholder vote and hiring a proxy service to obtain the necessary votes or offering additional matters to be voted on by Shareholders or continuing to operate the Trust as a closed-end fund or liquidating the Trust. The Board believes that this result could potentially prove expensive and result in substantial incremental costs to Shareholders. Additionally, the Board believes that it may take a year or more for any of these options to be implemented. HOW MANY VOTES ARE SHAREHOLDERS ENTITLED TO CAST? Each stockholder is entitled to one vote for each share (and fractional votes for each fraction of a share) of the Trust owned as of the record date, April 22, 2011. WHAT HAPPENS IF THERE ARE NOT ENOUGH VOTES TO REACH A QUORUM OR REQUIRED VOTE BY THE SCHEDULED DATE OF THE MEETING? If necessary to facilitate receiving sufficient votes, The Altman Group, a proxy solicitation firm, may contact Shareholders by mail or telephone. Therefore, Shareholders are encouraged to vote as soon as they review the enclosed proxy materials to avoid the costs associated with additional mailings or telephone calls. If there are not sufficient votes to approve some or all of the proposals by the time of the Meeting on May 27, 2011, it may be adjourned to permit further solicitation of proxy votes. HOW DO SHAREHOLDERS VOTE THEIR SHARES? You can vote your shares by completing and signing the enclosed proxy card, and mailing it in the enclosed postage paid envelope. If you need any assistance, or have any questions regarding the proposals or how to vote your shares, please call [ ] at [phone number]. TAIWAN GREATER CHINA FUNDNotice of Annual Meeting of ShareholdersTo be held May 27, 2011 To Shareholders of the Taiwan Greater China Fund: NOTICE IS HEREBY GIVEN that the 2010 Annual Meeting of Shareholders (the Meeting) of the Taiwan Greater China Fund (the Trust) will be held at the offices of Clifford Chance US LLP, 31 West 52nd Street, New York, New York 10019 on Friday, May27, 2011 at 9:30 a.m., Eastern time, for the following purposes: 1. To elect three trustees of the trust, one to serve for a term expiring on the date of the 2012 Annual Meeting of Shareholders or the special meeting held in lieu thereof and two to serve for a term expiring on the date of the 2013 Annual Meeting of Shareholders or the special meeting held in lieu thereof; 2. To consider the following open-ending proposals: a. Whether to approve the conversion of the Trust from a closed-end investment company into an open-end investment company; b. Whether to approve an investment advisory agreement with CCM Partners; c. Whether to approve an investment sub-advisory agreement with Nikko Asset Management Co. Ltd.; d. Whether to approve an amendment to the Trusts Amended and Restated Declaration of Trust (the Declaration of Trust) eliminating the staggered nature of the Trusts board of Trustees (the Board of Trustees or the Board); e. Whether to approve an amendment to the Declaration of Trust to allow for the Trust to have multiple funds; f. Whether to approve an amendment to the Declaration of Trust to allow for the Trust to make in-kind redemptions; g. Whether to approve an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trusts investments from the Republic of China (commonly referred to as Taiwan) to the Greater China region (this includes: Taiwan, Hong Kong, Singapore and the Peoples Republic of China (the PRC)); h. Whether to approve an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the Republic of China to the Greater China region; and i. Whether to approve an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust; and 3. To transact such other business as may properly come before the Meeting or at any adjournment thereof. The Board of Trustees has fixed the close of business on Friday, April22, 2011 as the record date for the determination of Shareholders entitled to notice of and to vote at the Meeting and at any adjournment thereof. Shareholders are entitled to one vote for each share of beneficial interest of the Trust held of record on the record date with respect to each matter to be voted upon at the Meeting. You are cordially invited to attend the Meeting. All Shareholders are requested to complete, date and sign the enclosed proxy card and return it promptly, and by no later than [Thursday], May[26], 2011, in the envelope provided for that purpose, which does not require any postage if mailed in the United States. If you are able to attend the Meeting, you may, if you wish, revoke the proxy and vote personally on all matters brought before the Meeting. The enclosed proxy is being solicited by the Board of Trustees. BY ORDER OF THE BOARD OF TRUSTEES [ ], Secretary April [ ], 2011 TAIWAN GREATER CHINA FUNDPROXY STATEMENTINTRODUCTION This proxy statement is furnished in connection with the solicitation of proxies on behalf of the board of trustees (the Board of Trustees or the Board; the trustees of the Board are referred to herein as the Trustees) of the Taiwan Greater China Fund (the Trust) for use at the Annual Meeting (the Meeting) of holders of shares (Shareholders) of the Trust (Shares) to be held at the offices of Clifford Chance US LLP, 31 West 52nd Street, New York, New York 10019, on Friday, May 27, 2011 at 9:30 a.m., Eastern time, and at any adjournment thereof. This proxy statement and the accompanying proxy are first being mailed to Shareholders on or about April [ ], 2011. All properly executed proxies received by mail on or before the close of business on [Thursday], May [26], 2011 or delivered personally at the Meeting will be voted as specified in such proxies or, if no specification is made, for Proposals 1, 2(a), 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h) and 2(i). The Board of Trustees has fixed the close of business on Friday, April 22, 2011, as the record date for the determination of Shareholders entitled to notice of and to vote at the Meeting and at any adjournment thereof. Shareholders of record will be entitled to one vote for each Share. No Shares have cumulative voting rights for the election of the Trustees. As of the record date, the Trust had [ ] Shares outstanding. Abstentions will be counted as present for all purposes in determining the existence of a quorum. One-third of the Trusts outstanding Shares, present in person or represented by proxy at the Meeting, will constitute a quorum for the transaction of business at the Meeting. The affirmative vote of a plurality of the Shares present or represented by proxy and voting on the matter in question at the Meeting is required to elect the nominees for election as Trustees. Approval of converting the Trust from a closed-end investment company to an open-end investment company requires the affirmative vote of a majority of the outstanding Shares. Approval of an investment advisory agreement with CCM Partners and an investment sub-advisory agreement with Nikko Asset Management each requires the affirmative vote of a majority of the outstanding voting securities of the Trust, which means the affirmative vote of the lesser of (a) 67% or more of the outstanding Shares present or represented at the Meeting, if holders of more than 50% of the outstanding Shares entitled to vote are present or represented by proxy at the Meeting, or (b) more than 50% of the outstanding Shares entitled to vote. An affirmative vote of a majority of all outstanding Shares is required to approve an amendment to the Declaration of Trust eliminating the staggered nature of the Board of Trustees, an amendment to the Declaration of Trust allowing for the Trust to have multiple funds and an amendment to the Declaration of Trust allowing for the Trust to make in-kind redemptions. Approval of an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trusts investments from the Republic of China (the ROC) to the Greater China region, approval of an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the ROC to the Greater China region and approval of an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust each requires the affirmative vote of the lesser of (a) 67% or more of the outstanding Shares present or represented at the Meeting, if holders of more that 50% of the outstanding Shares entitled to vote are present or represented by proxy at the Meeting, or (b) more than 50% of the outstanding Shares entitled to vote. Shares represented by duly executed proxies will be voted at the Meeting in accordance with the instructions given. However, if no instructions are specified on the proxy with respect to a proposal, shares will be voted FOR (i) the election of the nominees for Trustee; (ii) the conversion of the Trust from a closed-end investment company into an open-end investment company; (iii)the approval of the investment advisory agreement with CCM Partners; (iv) the approval of the investment sub-advisory agreement with Nikko Asset Management; (v) the approval of an amendment to the Declaration of Trust eliminating the staggered nature of the Board of Trustees; (vi) the approval of an amendment to the Declaration of Trust to allow for the Trust to have multiple funds; (vii) the approval of an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trusts investments from the ROC to the Greater China region; (viii) the approval of an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the ROC to the Greater China region; (ix) the approval of an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust, and in accordance with the judgment of the persons appointed as proxies, upon any other matter that may properly come before the Meeting. A Shareholder may revoke a previously submitted proxy at any time prior to the Meeting by (x) a written revocation, which must be signed and include the Shareholders name and account number, received by the Secretary of the Trust, c/o Nanking Road Capital Management, LLC, 111 Gillett Street, Hartford, CT 06105; (y) properly executing a later-dated proxy; or (z) attending the Meeting and voting in person. If your Shares are held by your broker, in order to revoke your proxy, you may need to forward your written revocation or a later-dated proxy card to your broker rather than the Trust. Abstentions will be treated as votes present and not cast at the meeting. Accordingly, abstentions will not have the effect of votes in opposition to (I) the election of Trustees under Proposal 1, but will have the effect of votes in opposition to (II) the approval of the conversion of the Trust from a closed-end investment company into an open-end investment company under Proposal 2(a), (III) the approval of the investment advisory agreement with CCM Partners under Proposal 2(b), (IV) the approval of the investment sub-advisory agreement with Nikko Asset Management under Proposal 2(c), (V) the approval of an amendment to the Declaration of Trust eliminating the staggered nature of the Board of Trustees under Proposal 2(d), (VI) the approval of an amendment to the Declaration of Trust to allow for the Trust to have multiple funds under Proposal 2(e), (VII) the approval of an amendment to the Declaration of Trust to allow for the Trust to make in-kind redemptions under Proposal 2(f); (VIII) the approval of an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trusts investments from the ROC to the Greater China region under Proposal 2(g), (IX) the approval of an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from the ROC to the Greater China region under proposal 2(h), and (X) the approval of an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust under Proposal 2(i). The Trust knows of no business that may or will be presented for consideration at the Meeting, other than that described in Proposals 1, 2(a), 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h) and 2(i) described herein. If any matter not referred to above is properly presented, the persons named on the enclosed proxy will vote in accordance with their discretion. However, any business that is not on the agenda 2 for the Meeting may be presented for consideration or action at the Meeting only with the approval of the Board of Trustees. The address of Brown Brothers Harriman & Co., which provides certain administrative services for the Trust, is 50 Milk Street, Boston, Massachusetts 02109-3661. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on Friday, May 27, 2011. The Trusts Notice of Special Meeting of Shareholders, Proxy Statement and Form of Proxy are available on the Internet at [website address]. BENEFICIAL OWNERSHIP OF SHARES The following table provides information, as of April [ ], 2011, except as noted, regarding the beneficial ownership of Shares by (i) each person or group known to the Trust to be the beneficial owner of more than 5% of the Shares outstanding, (ii) each of the Trustees or Trustee nominees, (iii) each executive officer of the Trust and (iv) all Trustees, Trustee nominees and executive officers of the Trust as a group. Except as noted, each of the named owners has sole voting and dispositive power over the Shares listed. [TO BE UPDATED FOR DEFINITIVE FILING] Name and Address ofBeneficial Owner Amount of BeneficialOwnership Percent of Trust City of London Investment Group plc (CLIG)City of London Investment Management CompanyLimited (CLIM)77 Gracechurch Street,London EC3V OASU.K. [
